DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-15, the cited prior art of record does not teach or suggest an apparatus with over other claim features “a display forming a first surface; a cover forming a second surface; a frame enclosing a space formed between the first surface and the second surface; a main board disposed between the display and the cover, wherein a first side of the main board is disposed to face the display and a second side of the main board opposite to the first side of the main board is disposed to face the cover; an array antenna comprising at least one radiation element; an antenna substrate having a first side on which the array antenna is disposed; and a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate opposite to the first side of the antenna substrate, wherein the first side of the antenna substrate is disposed to face a side of the frame,” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the Lee et al [US 2020/0091595 A1] who teaches An antenna structure includes a ground element, a feeding 
The primary reason of allowance of the claims is improvement with a display forming a first surface; a cover forming a second surface; a frame enclosing a space formed between the first surface and the second surface; a main board disposed between the display and the cover, wherein a first side of the main board is disposed to face the display and a second side of the main board opposite to the first side of the main board is disposed to face the cover; an array antenna comprising at least one radiation element; an antenna substrate having a first side on which the array antenna is disposed; and a radio frequency integrated circuit (RFIC) coupled to a second side of the antenna substrate opposite to the first side of the antenna substrate, wherein the first side of the antenna substrate is disposed to face a side of the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844